Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-11-00443-CV
                                       No. 04-11-00649-CV

                            Pamela SCHEEL and Gary M. Poenisch,
                                       Appellants

                                                 v.

                      Brian ALFARO and Primera Energy Partners, L.L.C.,
                                        Appellees

                   From the 285th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2007-CI-11604 & 2007-CI-11604
                      Barbara Hanson Nellermoe, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, that portion of the trial court’s Order
on Defendants’ Objections to Approval of Receiver’s Report, Motion to Set Aside Sale, Motion
to Remove Receiver, and Motion for Sanctions sanctioning Gary Poenisch in the amount of
$5,000.00 is REVERSED. The trial court’s (1) Order on Defendants’ Objections to Approval of
Receiver’s Report, Motion to Set Aside Sale, Motion to Remove Receiver, and Motion for
Sanctions and (2) Order Granting Motion to Set Aside Turnover Orders are both AFFIRMED in
all other respects.

       It is ORDERED that appellees recover their costs of appeal from appellants.

       SIGNED May 15, 2013.


                                                  _____________________________
                                                  Sandee Bryan Marion, Justice